DETAILED ACTION
Status of Claims
Applicant's arguments, filed 11/22/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/22/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 5, 7, 9-10, 13-15, and 18.
Applicants have canceled claims 2 and 3.
Applicants have left claims 4, 6, 8, 11, 16, and 17 as previously presented/originally filed.
Claims 19-27 are withdrawn from consideration due to the election filed on 06/19/2021.
Claims 1, 4-11, and 13-18 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 11/22/2021, with respect to claims 1, 2, and 9 have been fully considered and are persuasive.  The objections of claims 1, 2, and 9 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 11/22/2021, with respect to claims 7-10 and 14 have been fully considered and are persuasive. Applicants have amended the claims to correct antecedent basis issues. The 112(b) rejection of claims 7-10 and 14 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 6-10 of Remarks, filed 11/22/2021, with respect to claims 1-11 have been fully considered and are persuasive. Applicants have amended claim 1 to recite a single counter electrode is used in the device. Applicants have further amended claim 1 regarding the conductive-additive. The 102 rejection of claims 1-11 has been withdrawn. 

Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulein et al. (Pub. No. US 2005/0211571), hereinafter referred to as Schulein, in view of Ben-.
The claims are generally directed towards an electrochemical sensor comprising one counter electrode, optionally a reference electrode, an array of multiple working electrodes, wherein the array of working electrodes comprises: a first subarray consisting of one or more bare electrodes; a second subarray consisting of one or more film-coated electrodes; a third subarray consisting of one or more conductive additive-incorporated film-coated electrodes; wherein a film-forming material has a repeat unit that comprises a six-membered non-aromatic ring.
Regarding Claim 1, Schulein discloses an electrochemical sensor (Abstract, “device for the electrochemical detection of at least one biochemical molecule” and Fig. 1) comprising one counter electrode (Fig. 1, “GE” and, para. [0014], “counter electrode”), optionally a reference electrode (Fig. 1, “RE”, and para. [0014], “reference electrode”), an array of multiple working electrodes (Fig. 1, “AE1, AE2, AE3”, and para. [0014], “at least one working electrode…”), wherein the array of working electrodes comprises: 
a first subarray (Fig. 1, “AE1”, and para. [0037], “working electrode AE1 …”); 
a second subarray (Fig. 1, “AE2”, and para. [0037], “working electrode AE2 …”); and
a third subarray (Fig. 1, “AE3”, and para. [0037], “working electrode AE3 …”).
While Schulein discloses that the multiple working electrodes can be coated with complementary biochemical molecules to enable simultaneous electrochemical detection (para. [0018]), Schulein does not explicitly disclose wherein the first subarray consists of one or more bare electrodes, the second subarray consists of one or more film-coated electrodes, 
 Ben-Yoav teaches of a lab on a chip device for detecting analytes and biomarkers within a blood sample (Abstract and para. [0006-0008]). Ben-Yoav further teaches that the surface of the working electrodes can be bare and unmodified (para. [0050], “bare, unmodified working electrode”). Ben-Yoav further teaches that the surface of the working electrodes can be film-coated electrodes (para. [0007], “working electrode of the at least one 3-electrode set includes catechol grafted to chitosan”). Ben-Yoav further teaches the film forming material has a repeat unit that comprises a six-membered non-aromatic ring (para. [0012], catechol is a six-membered non-aromatic ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three electrodes disclosed by Schulein to explicitly include one bare working electrode and one film-coated electrode as taught by Ben-Yoav. Ben-Yoav teaches that the three different working electrodes with different types of coatings on the working electrodes allows for different results to be measured in regards to the diffusion rate of analyte (para. [0068] and Table 1). Further, Schulein suggests that three working electrodes for simultaneous detection of a plurality of different substances (Schulein, para. [0018]). One of ordinary skill in the art would have recognized the benefit of using three individual working electrodes with a single potentiostat disclosed by Schulein with the different coatings taught by Ben-Yoav to have a device that measures different results of analytes.
However, modified Schulein does not explicitly disclose the third subarray consists of one or more conductive additive-incorporated film-coated electrodes.

Regarding Claim 4, modified Schulein discloses an electrochemical sensor according to claim 1.
However, modified Schulein does not explicitly disclose wherein the six-membered, non-aromatic ring bears amine group, carboxylic acid group, hydroxyl group or sulfonic acid group covalently bonded to a carbon atom of said ring.
Ben-Yoav further teaches that the six-member non-aromatic ring is chitosan, which bears two hydroxyl groups (para. [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 
Regarding Claim 5, modified Schulein discloses an electrochemical sensor according to claim 1.
 modified Schulein does not explicitly disclose wherein the film-forming material is polysaccharide.
Ben-Yoav further teaches that the film-forming material is polysaccharide (para. [0012] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 
Regarding Claim 6, modified Schulein discloses an electrochemical sensor according to claim 5.
However, modified Schulein does not explicitly disclose wherein the polysaccharide is chitosan.
Ben-Yoav further teaches that the polysaccharide is chitosan (para. [0012] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 
Regarding Claim 7, modified Schulein discloses an electrochemical sensor according to claim 1.

Liu further teaches the conductive additive within the layer on the working electrode is nano-sized particles of active carbon (para. [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive additive disclosed by modified Schulein to explicitly use carbon nanotubes. Liu teaches that active carbon nanoparticles can be combined with catalyst particles to increase the rate of an electrochemical reaction (para. [0045]). One of ordinary skill would be motivated and would have recognized that incorporating carbon nanotubes in a chitosan coated film electrode would yield the predictable results of increasing reaction time as taught by Liu (para. [0045]).
Regarding Claim 8, modified Schulein discloses an electrochemical sensor according to claim 1.
However, modified Schulein does not explicitly disclose wherein at least one of the working electrodes is a chitosan-coated electrode.
Ben-Yoav further teaches that the film coating the electrode is chitosan (para. [0012] and [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the six-member non-aromatic ring to be chitosan. Ben-Yoav teaches that chitosan is a naturally derived polysaccharide, which is a versatile biomaterial that results in a redox cycling system, which can be used for the detection and monitoring of drug levels (para. [0035]). 

Liu further teaches the conductive additive within the layer on the working electrode is nano-sized particles of active carbon (para. [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive additive disclosed by modified Schulein to explicitly use carbon nanotubes. Liu teaches that active carbon nanoparticles can be combined with catalyst particles to increase the rate of an electrochemical reaction (para. [0045]). One of ordinary skill would be motivated and would have recognized that incorporating carbon nanotubes in a chitosan coated film electrode would yield the predictable results of increasing reaction time as taught by Liu (para. [0045]).
Regarding Claim 9, modified Schulein discloses an electrochemical sensor according to claim 1, wherein the working electrodes comprise: one or more bare gold electrodes; and one or more chitosan-coated gold electrodes (para. [0034], “electrodes may be produced from conventional materials, for example suitable materials such as gold …”).
Regarding Claim 10, modified Schulein discloses an electrochemical sensor according to claim 1, wherein the working electrodes comprise: one or more bare gold electrodes; one or more chitosan-coated gold electrodes; and one or more carbon nanotubes-incorporated chitosan-coated gold electrodes (para. [0034], “electrodes may be produced from conventional materials, for example suitable materials such as gold …”).
Regarding Claim 11, modified Schulein discloses an electrochemical sensor according to claim 1.

Ben-Yoav further teaches that the film is an electrodeposited film (Fig. 5, and para. [0052], “an application of a cathodic current … is used to fabricate the chitosan film through an electrodeposition”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film disclosed by modified Schulein to explicitly use an electrodeposited film. Ben-Yoav teaches that electrodeposition is a common technique and it allows for the thickness of the film to be controlled (para. [0052] and [0097]).
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulein et al. (Pub. No. US 2005/0211571), hereinafter referred to as Schulein, in view of Ben-Yoav et al. (Pub. No. US 2014/0332410), hereinafter referred to as Ben-Yoav, in view of Cobelli et al. (Pub. No. US 2014/0118138), hereinafter referred to as Cobelli.
Regarding Claim 13, Schulein discloses a device for electrochemical detection (Abstract, “device for the electrochemical detection of at least one biochemical molecule” and Fig. 1), comprising: 
one counter electrode (Fig. 1, “GE” and, para. [0014], “counter electrode”), optionally a reference electrode (Fig. 1, “RE”, and para. [0014], “reference electrode”), and an array of multiple working electrodes (Fig. 1, “AE1, AE2, AE3”, para. [0014], “at least one working electrode…”, and para. [0037]), and
a potentiostat or galvanostat (Fig. 1, element P, “potentiostat”, para. [0015]) to which the electrodes are electrically connected to allow control of the potential or current of the working electrodes (para. [0015], “potentiostat for generating a predetermined voltage profile 
While Schulein suggests the working electrodes can be coated with complementary biochemical molecules (para. [0018]), Schulein does not explicitly disclose wherein at least one of the working electrodes is a film-coated electrode, and wherein a film-forming material has a repeat unit that comprises a six-membered non-aromatic ring.
Ben-Yoav teaches of a lab on a chip device for detecting analytes and biomarkers within a blood sample (Abstract and para. [0006-0008]). Ben-Yoav further teaches that the surface of the working electrodes can be film-coated electrodes (para. [0007], “working electrode of the at least one 3-electrode set includes catechol grafted to chitosan”). Ben-Yoav further teaches the film forming material has a repeat unit that comprises a six-membered non-aromatic ring (para. [0012], catechol is a six-membered non-aromatic ring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three electrodes disclosed by Schulein to include one film-coated electrode as taught by Ben-Yoav. Ben-Yoav teaches that the three different working electrodes with different types of coatings on the working electrodes allows for different results to be measured in regards to the diffusion rate of analyte (para. [0068] and Table 1). Further, Schulein suggests that three working electrodes for simultaneous detection of a plurality of different substances (Schulein, para. [0018]). One of ordinary skill in the art would have recognized the benefit of using three 
However, modified Schulein does not explicitly disclose a processor configured to analyze the data set of electrochemical signals by one or more chemometric techniques.
Cobelli teaches an electrochemical sensor (Fig. 1, element 10, “continuous analyte sensor”), including working, reference, and secondary electrodes (para. [0126]). Cobelli further teaches of a processor module (Fig. 2, element 214) to collect sensor data and may be utilized to efficiently process data through a prediction module (para. [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical sensor disclosed by modified Schulein to explicitly disclose a processor to perform analysis of the electrochemical signals. A processor module included within the electrochemical sensor device allows for the device to efficiently process data or perform additional algorithmic processing on the sensor data (para. [0048-0049]).
Regarding Claim 14, modified Schulein discloses a device according to claim 13, comprising the potentiostat, the potentiostat being configured to record current signals measured by voltammetry (para. [0017], “means for measuring the currents flowing through the working electrodes”).
Regarding Claim 15, modified Schulein discloses a device according to claim 14.
However, modified Schulein does not explicitly disclose wherein the one or more chemometric techniques include a regression method, a supervised or unsupervised machine learning algorithm, or both.

Regarding Claim 16, modified Schulein discloses a device according to claim 15.
However, modified Schulein does not explicitly disclose wherein the regression method is partial least square regression (PLSR).
Cobelli further teaches that the processor module may utilize a weighted least squares regression to perform data analysis (para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically utilize a least squares regression to perform the data analysis. Cobelli teaches that an autoregression method can be useful when predicting a future concentration value, which can be important for diagnostic purposes (para. [0116]).
Regarding Claim 17, modified Schulein discloses a device according to claim 15. 
However, modified Schulein does not explicitly disclose wherein the supervised machine learning algorithm is a trained artificial neural network (ANN).
Cobelli further teaches that the processor module may utilize an artificial neural network that can consider other information to predict a future analyte value (para. [0115]). It 
Regarding Claim 18, modified Schulein discloses a device according to claim 14.
However, modified Schulein does not explicitly disclose wherein the processor is configured to reduce the dimensions of the data set by extracting electrochemical features recorded by voltammetry.
Cobelli further teaches that the processor module may include a data generator to generate data packages, which can include filtered data or calibrated data (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to filter and extract features from the sensor data. Extracting filtered data or calibrated data allows for the processor module to more easily transfer the data to outside sources or store the data within a memory (para. [0056-0057]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants amendments to claim 13 have necessitated a new ground for rejection. Applicants have argued that Ben-Yoav does not disclose an electrochemical sensor with one counter electrode and an array of multiple working electrodes as claimed in amended claim 13. Newly found reference Schulein has been applied above to cover the deficiencies of Ben-Yoav.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791